Citation Nr: 0938440	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  04-05 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for corneal 
opacity with retained foreign body of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to 
November 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2002 rating decision in which the RO denied 
a rating in excess of 10 percent for corneal opacity with 
retained foreign body of the left eye.  The Veteran filed a 
notice of disagreement (NOD) in October 2002.  In an August 
2003 rating decision issued in September 2003, the RO 
assigned a 30 percent rating for corneal opacity with 
retained foreign body of the left eye, effective June 7, 2000 
(the date of the claim for increase).  The RO issued a 
statement of the case (SOC) in January 2004.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2004.  

While the RO has assigned a higher rating of 30 percent 
during the pendency of this appeal, as a higher rating is 
available, and the appellant is presumed to be seeking the 
maximum available benefit, the claim for a higher rating (as 
characterized on the title page) remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In October 2006, the Board remanded the matter on appeal to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for additional notice and development.  After 
accomplishing additional development, in January 2008, the 
AMC issued a SSOC reflecting the continued denial of the 
claim on appeal, and returned this matter to the Board.

In June 2008, the Board again remanded the matter on appeal 
via the AMC for additional notice and development.  After 
accomplishing additional development, in June 2009, the AMC 
issued a SSOC reflecting the continued denial of the claim on 
appeal, and returned this matter to the Board for further 
appellate consideration.




FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	Pertinent to the June 2000 claim for increase, the 
evidence reveals best corrected vision acuity of 5/200 in the 
left eye through an examination in October 2005.  

3.	Beginning in March 2007, the best corrected visual acuity 
of the service connected left eye was 1/400 or worse; light 
perception only was demonstrated on examination in October 
2008.  

4.	While there is no evidence of anatomical loss of the left 
eye, loss of use of the left eye has been demonstrated..  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 30 percent for 
corneal opacity with retained foreign body of the left eye 
have not been met..  38 U.S.C.A. §§ 1155, 5103, 5103A. 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.27, 4.75, 4.76, 4.84a, Diagnostic Codes (DCs) 6099-6074 
(2009).  

2.	The criteria for special monthly compensation on account 
of the loss of use of the left eye were met as of March 29, 
2007.  38 U.S.C.A. §§ 1155, 5103, 5103A. 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.75, 
4.76, 4.79, 4.84a, Diagnostic Codes (DCs) 6099-6070 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a February 2002 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for his left eye condition.  

Post rating, November 2006 and July 2008 letters provided 
notice to the Veteran regarding what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  These letters also 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claims on appeal (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The November 2006 letter and July 2008 VCAA letters 
also generally provided the Veteran with information 
pertaining to VA's assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  
Further, the SOC and SSOCs provided notice of the criteria 
for higher ratings for eye disabilities.  

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the June 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the post-rating notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent objective 
evidence associated with the claims file consists of records 
of the Veteran's VA outpatient treatment dated from 2002 to 
June 2008 and reports of VA compensation examinations dated 
in May 2002; March 2007; November 2007; and October 2008, 
with addendum dated in March 2009.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and by his representative 
on his behalf.  No further RO action on the claim for 
increase, prior to appellate consideration, is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal. 
 Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield,  20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).  The following analysis is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Historically, the Veteran was granted service connection for 
corneal opacity with retained foreign body of the left eye by 
rating action of April 1968, and an initial, 10 percent 
rating was assigned, under the provisions of 38 C.F.R. § 
4.84a, DC 6009.  In connection with the current claim for 
increase, the RO granted an increased rating of 30 percent 
under the provisions of 38 C.F.R. § 4.84a, DC 6077. 

The Board notes that, although the criteria for rating 
disabilities of the eye were recently revised, effective 
December 10, 2008, these new criteria only apply to new 
claims filed on or after December 10, 2008.  See 73 Fed. Reg. 
66,543, 66,544 (Nov. 10, 2008).

Under the 38 C.F.R. § 4.84a, impairment of central visual 
acuity is evaluated from noncompensable to 100 percent based 
on the degree of the resulting impairment of visual acuity.  
38 C.F.R. § 4.84a, DCs 6061 to 6079.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a.  

The rating schedule recognizes that a Veteran's visual acuity 
may fall between the specified Snellen's test levels.  In 
applying the rating for impairment of visual acuity, a person 
not having the ability to read at any one of the scheduled 
steps or distances, but reading at the next scheduled step or 
distance, is to be rated as reading at this latter step or 
distance.  For example, a person who can read at 20/100 but 
cannot at 20/70 should be rated as seeing at 20/100.  38 
C.F.R. § 4.83.

A review of the rating schedule for central visual acuity 
under 38 C.F.R. § 4.84a shows that a 30 rating is warranted 
where visual acuity in the service connected eye is 5/200.  
The 30 percent rating is also warranted where visual acuity 
in the service connected eye is light perception only; 
however, in that case consideration must be 
given to special monthly compensation on account of the loss 
of use of the eye.  A 40 percent rating is warranted for 
anatomical loss of one eye, where corrected vision in the 
other eye is 20/40 or better.  Id.  

Ratings for impairment of visual field shows that the maximum 
rating for unilateral visual field impairment is 30 percent.  
38 C.F.R. § 4.84a, DC 6080.  

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements, or counting fingers cannot be accomplished at 
distances less than three feet.  See 38 C.F.R. §§ 
3.350(a)(4), 4.79.

Pertinent to the current claim for increase, the Veteran has 
had eye testing on a number of occasions since his claim for 
an increased rating.  

The Board notes, initially, noted that at no time has it been 
demonstrated that the Veteran has had anatomical loss of the 
left eye.  Findings in May 2002 were that his corrected left 
eye visual acuity was less than 20/400.  At that time, the 
examiner indicated that there was no retinal pathology 
visible, but that the Veteran had definitely lost vision in 
the eye as a result of the shrapnel injury.  It was noted 
that the Veteran also had significant peripheral vision loss, 
but that this could not be explained by the shrapnel injury.  
VA outpatient treatment records dated in October 2005 show 
corrected visual acuity in the right eye to be 20/20.  
Corrected visual acuity in the left eye was 5/200.  The 
assessment was ambylopia/injury, left eye, with severely 
restricted visual fields.  

In March 29, 2007, the Veteran was afforded a VA examination 
that demonstrated corrected visual acuity in the left eye of 
1/400.  This represents a significant decrease over the 
October 2005 findings.  While it is not quite to the level of 
light perception only the Board finds it more appropriate to 
rate the eye disorder as light perception.  Moreover, light 
perception only was documented on VA examination in October 
2008.  At the time of that examination, an opinion was 
requested whether the significant decease in the Veteran's 
visual acuity was due to the service connected disability, or 
to a nonservice-connected eye disorder.  A CT scan was 
recommended and in March 2009, the Chief of the VA 
Ophthalmology section indicated that, while no shrapnel could 
be identified on CT scan, the precise cause of the Veteran's 
eye disorder could not be resolved without resorting to mere 
speculation.  

The law is clear that when it is not possible to separate the 
effects of the service-connected condition from a nonservice- 
connected condition, 38 C.F.R. § 3.102 clearly dictates that 
such signs and symptoms be attributed to the service- 
connected condition.  See Mittleider v. West, 11 Vet. App 181 
(1998).  As such, all of the Veteran's decreased visual 
acuity must be attributed to the service connected 
disability.  While this does not present a basis for a rating 
in excess of the current 30 percent, it does require the 
disability to be rated under DC 6070.  As such, entitlement 
to special monthly compensation on account of the loss of use 
of the left eye must be granted.  

Under these circumstances, the Board finds that there is no 
basis for staged rating of the service-connected left eye 
disability, pursuant to Hart, and that the claim for a higher 
schedular rating must be denied.  The Veteran is an is 
entitled, however, to special monthly compensation on account 
of the loss of use of his left eye from March 29, 2007, the 
date on which it was first demonstrated that his visual 
acuity approached that of light perception only.  In reaching 
the conclusion to deny the claim for increase, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine, but finds that the preponderance of the evidence is 
against assignment of a schedular rating in excess of 30 
percent, with special monthly compensation.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for corneal opacity with 
retained foreign body of the left eye, is denied.  

Special monthly compensation on account of the loss of use of 
the left eye due to corneal opacity with retained foreign 
body of the left eye, is granted, subject to the legal 
authority governing the payment of VA compensation.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


